        Case 3:20-cv-00062-JWD-SDJ           Document 12      09/11/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA
RITA AYMOND AND
JOHN R. AYMOND
                                                          CIVIL ACTION
VERSUS
                                                          NO. 20-62-JWD-SDJ
WAL-MART STORES, INC
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.11) dated August 27, 2020, to which no objection

was filed;

       IT IS ORDERED that Plaintiffs’ Motion to Remand (R. Doc. 7) is GRANTED, and

this case is remanded back to the 19th Judicial District Court for further proceedings.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on September 11, 2020.

                                                S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
